260 S.W.3d 373 (2008)
Billie T. RICHARDSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67806.
Missouri Court of Appeals, Western District.
January 29, 2008.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.

ORDER
Billie Richardson appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).